Citation Nr: 1708841	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-46 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine.

2. Entitlement to an initial compensable rating for T5-T6 thoracic radiculopathy right side.

3. Entitlement to an initial compensable rating for T5-T6 thoracici radiculopathy left side.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2005 to May 2006.

This case initially came before the Board of Veterans' Appeals (Board) from a June 2009 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to an initial compensable rating for T5-T6 thoracic radiculopathy right side and left side are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2016, the Director, Compensation Service (Director), denied an extraschedular rating for the Veteran's kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine.

 2. The Veteran's schedular rating, a total disability rating based on individual unemployability due to service connected disability (TDIU), is commensurate with the average earning capacity impairment due to his service-connected kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  In an April 2009 letter, the RO provided pre-adjudication notification to the Veteran of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence was to be provided by him, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

The evidence of record includes VA treatment records and testimony from the Veteran.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording multiple VA examinations as to the severity of the Veteran's thoracolumbar spine disability, including a May 2014 VA examination pursuant to the Board's March 2014 remand.  These examinations are adequate to decide the claim because they are based on consideration of the Veteran's prior medical history and also describe the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, the Board remanded this issue in November 2015 so that it could be referred to the Director for extraschedular consideration.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 

II. Analysis

A. Procedural History of Claim

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors, such as marked interference with employment.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director to determine whether an extraschedular rating is warranted.  Id. 

In a November 2015, the Board found that the Veteran's service-connected kyphosis with degenerative osteoarthritic change and scoliosis of the thoracic spine results in some symptoms that are not contemplated by the rating schedule, including the General Rating Formula for Diseases and Injuries of the Spine.  Furthermore, keeping in mind that the Board must consider the collective impact of multiple disabilities when addressing the second step of the extraschedular inquiry and the fact the Veteran has been awarded a TDIU, the Board found sufficient evidence reflecting interference with employment due to the collective impact of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  As such, the issue of entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine was referred to the Director.  
In February 2016, the Director found the evidence of record, including the May 2008, May 2009, December 2012, and May 2014 VA examination reports as well as the May 2013 Board hearing testimony, "revealed no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the regular rating schedular criteria inadequate.  Therefore, entitlement to an increased evaluation, in excess of 20%, on an extra-secular basis is unwarranted." 

B. Symptomatology

The Veteran's VA examinations and medical records describe thoracolumbar spine symptomatology that is covered by the rating schedule.  However, during the May 2013 Board hearing, the Veteran complained of numbness in the area of the shoulder blades radiating to the lower back, inability to stand and do the dishes, sweep the floor, or mow the lawn, inability to sit for long periods of time or drive for too long, inability to bend over because the pain was excruciating, inability to twist his upper body to one side, balance problems, problems with squatting, and difficulty sleeping because of back pain.  He also indicated that the curvature of his spine gave him "a huge complex as to how I look."  Board Hearing Transcript at 3-4, 8-11.

C. Findings

Disability "ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations." 38 U.S.C. § 1155.  See also Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Although the Court suggested in Kuppamala, "average impairment in earning capacity is not a clearly defined standard," Id. at 453, the phrase has a clear meaning when ordinary rules of syntax are applied.  Unlike an award of TDIU, disability ratings - whether schedular or extraschedular - are not based upon how the symptoms impact the particular Veteran whose claim is on appeal, but rather on how those symptoms generally impact all similarly situated individuals.  As with schedular ratings, all Veterans who experience a particular symptom not captured by the rating code should theoretically receive the same extraschedular rating as the average impact would be the same even if the individual impact were different.  Thus, an award of an extraschedular rating requires a finding of the average reduction in earnings experienced by persons with the symptoms at issue compared to otherwise similar persons without the symptoms. 

To the extent that the CAVC has suggested that this is not a clearly defined standard, it was perhaps referring to lack of clarity in how to gather and weigh evidence in order to determine the average reduction in earnings experienced by persons with the symptoms at issue compared to otherwise similar persons without the symptoms.  It is unclear what sources would contain such information, how large a sample size would be needed to determine a reliable average, what expert qualifications would be needed to render a competent opinion on this issue, or what level of uncertainty in the calculation would be reasonable.  Indeed, in this case, there is no data in the record addressing any of these matters.  Thus, the Board is unable to make any finding as to the appropriate extraschedular rating in this case.

D.  Remedy

Given the lack of information in the file necessary to make a reasoned decision on the issue, the Board would ordinarily be required to remand the matter for proper development of the record or for a determination that the needed information cannot be reasonably obtained.  See 38 U.S.C. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim.").  However, in this case, the issue has been rendered moot by an award of TDIU based in part on the symptoms at issue.

The Veteran was assigned a TDIU rating, effective September 1, 2009, having met the schedular requirements.  Schedular ratings are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  At his Board hearing, the Veteran described symptomatology that was not contemplated by the rating schedule and the grant of TDIU suggests that there is interference with employment.  However, the Board notes that in the December 2009 Rating Decision, in which the TDIU is granted, the RO stated that due to the severity of the Veteran's "service connected post traumatic stress disorder, kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine, and inguinal hernia, right side it is unlikely that you would, at this time, be able to maintain substantial and gainful employment."  As such, the awarded schedular TDIU is based in part on the Veteran's thoracolumbar spine disability.  

Therefore, while taking into consideration the thoracolumbar spine disability symptomatology that was not contemplated by the rating schedule, the Board, nevertheless, finds that the already assigned rating adequately compensates the Veteran for his disability.  The Veteran has been assigned a total disability rating for compensation purposes based in part on his thoracolumbar spine disability.  Guided by Kuppamala, the Board notes that a TDIU is commensurate with maximum earning capacity impairment.  Thus, in this case, taking into considering thoracolumbar spine symptomatology not contemplated by the rating schedule, an extraschedular rating is not warranted as the Veteran's rating is already commensurate with the with maximum earning capacity impairment.  In light of these findings, entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321 (b)(1) (2016).

   
ORDER

Entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine is denied.


REMAND

In December 2014, the RO granted entitlement to service connection for T5-T6 thoracic radiculopathy of the right and left side, associated with the Veteran's thoracolumbar spine disability, and assigned noncompensable ratings for each disability.  In March 2015, the Veteran filed a timely Notice of Disagreement (NOD) with the initial ratings assigned.  The Board noted this in the introduction of its November 2015 decision and remand, but did not remand the radiculopathy issues pursuant to Manlincon v. West as it appeared the RO was conducting development and was in the process of preparing a Statement of the Case (SOC).  However, as of the date of this decision an SOC has yet to be issued.  

As the Veteran has submitted a March 2015 NOD, but an SOC has not yet been issued a remand for these issues is required.  Manlincon v West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to entitlement to an initial compensable rating for T5-T6 thoracic radiculopathy right side and entitlement to an initial compensable rating for T5-T6 thoracic radiculopathy left side.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


